TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00640-CV



                                         In re Roy Flores


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining that the trial court’s

sentence did not properly credit him for time he spent in jail. We have received from the trial court

a signed order showing that relator’s motion to be given credit for time served has been granted.

Therefore, the petition for writ of mandamus is dismissed as moot.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Filed: October 28, 2016